 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMash Transportation,IncandMark S CombsCase 25-CA-17484March 22, 1989SECOND SUPPLEMENTAL DECISIONAND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn November 29, 1988, Administrative LawJudge Michael 0 Miller issued the attached deci-sionThe Respondent filed exceptions and a sup-porting brief and the General Counsel filed excep-tions and an answering brief to the Respondent'sexceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Mash Trans-portation, Inc,Whiteland, Indiana, its officers,agents, successors, and assigns, shall pay Mark SCombs and Arthur Craig Scheid3 the sums set outin the judge's recommended Order, as modified bythe addition of $27 03 to the net backpay dueCombs'To the extentthatthe Respondents exceptions can be read to exceptto some of the judge s credibility resolutions we note that the Board sestablished policy is not to overrule an administrative law judge s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrectStandardDrywall Products91NLRB544 (1950) enfd188 F2d 362 (3d Cir 1951)We have carefullyexamined the record and find no basis for reversing the findings2In accord with the General Counsel s exceptions we shall modify thejudge s recommended Order to include an additional$27 03 in the netbackpay award for MarkCombs Theparties stipulated at the hearingthat this figure represented additional expenses incurred in searching forinterim employmentAccordinglythe total net backpay award forCombswill be increasedto $17 221 623The judge inadvertently referredto Arthur CraigScheid as ArthurC Craigin his recommended OrderSUPPLEMENTAL DECISIONMICHAEL 0 MILLER, Administrative Law Judge Iheard this matter September 7, 1988 in Indianapolis Indiana pursuant to a backpay specification and notice ofhearing issued by the Regional Director for Region 25 ofthe National Labor Relations Board (the Board) Decentber 4 1987, an answer filed by Mash Transportation December 28, 1987, as amended March 31 1988 and a SupplementalDecision and Order of the Board,' whichissued June 10 1988All parties were represented by counsel and were offorded the opportunity to examine and cross examinewitnesses offer documentary evidence, and argue orallyThe General Counsel and Respondent have filed briefswhich I have carefully considered On the entire recordincludingmy observation of the demeanor of the witnesses 2 I make the followingFINDINGS OF FACTA BackgroundOn September 11 1986, the Board issued a Decisionand Orderin thisproceeding,3 in which it held thatMash Transportation, Inc (Respondent) had discriminatorilydischargedMark S Combs and Arthur CraigScheid because they had engaged in protected concertedactivityRespondent was ordered to offer Combs andScheid reinstatement to their former positions and tomake them whole for any loss of pay and benefits theymay have suffered because of Respondents discriminationThe Board s Decision and Order was enforced by ajudgmentof the Seventh Circuit 4About December 28, 1987, Respondent filed a response to the previously issued backpay specification assetting that the discrimmatees were ineligible to workduring the backpay period and had been hired and received temporary clearances to handle mail for the PostOffice only because they had misrepresented their driving records They were, therefore, not entitled to backpay according to Respondent On March 15, 1988 theGeneral Counsel filed a motion to strike answer and aMotion for Summary Judgment asserting that Respondent sanswer failed to comply with the regulatory requirements that it be sworn to and specifically admit ordeny each allegation of the specification In the alternative, the General Counsel sought a partial summary judgment restricting the scope of the hearing to the issuesraised in Respondents response to the backpay specification, i e its affirmative defensesSubsequent thereto,Respondent filed an amendedanswer properly admitting or denying the specification sallegations and setting forth similar affirmative defensesregarding the employees entitlement to backpay Thatanswer met the regulations technical requirementsOn June 10 1988 the Board issued its SupplementalDecision and Order accepting the amended response ashaving cured the procedural defects The General Courtsel smotion to strike and Motion for Partial SummaryJudgment was deniedB The IssuesIn its amended answer,Respondentdisputed the GeneralCounsel'smethodologyin computinggross back1289 NLRB 49 (1988)2 The joint motion to reopen the record is granted and the stipulationof facts and R Exhs 8 9 10 and 11 are received in evidence Therecord is now closed3 281 NLRB 444 (1986)4Unpublished293 NLRB No 46 MASH TRANSPORTATION405pay 5 In addition Respondent reasserted its affirmativedefenses contending that the discriminatees were not entitled to any backpay because they were ineligible towork for the Postal Service Respondents only customer, and had only been employed because they had misrepresented their driving recordsThe Board s Supplemental Decision and Order specifically held that theseaffirmative defenses and the answer raised substantial andmaterial issues of fact regarding discnminatees grossbackpaywarranting a hearing I am bound by theBoard s Supplemental Order, which directs me to consider the affirmative defenses, notwithstanding the GeneralCounsels contention that Respondent is estopped fromlitigating them because it was aware of the alleged misconduct and had the opportunity to raise it as a defenseto reinstatement and backpay in the initial unfair laborpractice hearing 6 As urged by the General Counsel,however I deem the findings of fact and conclusions oflaw set forth in the initial decision to be conclusive SeeSteelWorkers (Doxsee Food),281 NLRB 1275 (1986), andcases cited thereC The Alleged MisrepresentationsThe applications that Combs and Scheid submittedbefore they were hired in November 1984 and February1985, respectively, required applicants to list all trafficconvictions and forfeitures within the past 3 years and tostatewhether their driving licenses had ever been suspended or revoked Respondents practice at that timewas to then secure copies of the applicants drivingrecordsOn being hired by Respondent, a driver wouldgo to a Postal Service facility where he would completeaContract Personnel Questionnaire, Post Office Form2025 (calling for much the same informationas the employer s application form), and be fingerprintedThePostal Service would then issue the driver a temporarypermit authorizing him to have access to the mail andpostal facilitiesAt some later time when a more cornplete background check had been completed, that employee would either receivea permanentpermit or bedisqualified from handling the mailUnder the Postal Service regulations,a permanentpermit would not be issued to a driver whose license hadbeen suspended once within the last 3 years or twicewithin 5 years, or to a driver who had one driving offense within the prior year, three within the prior 3 yearsor 5 or more within the prior 5 yearsMark Combs submitted his application on November17, 1984, that application listed one speeding convictioninMay 1984, but did not list Combs eight convictionsfor speeding between December 1981 and June 1983SRespondent also deniedthe General Counsels allegations concerninginterim earnings and expensesAt the hearing however Respondent stipulated that the interim earnings and expenses as setforth in the specificationwerecorrect6 I note in this regard the Board s express reservation to the compliance stage of thisproceeding of issuesconcerningScheids reinstatementand backpayin lightof his alleged loss of PostalService clearance Seefn 3 of theBoard s initialDecision and Order I note furtherthat theBoards SupplementalDecision expresslydirecting a hearing on theissues raisedby the affirmativedefenses is consistent withthe alternativeposition urgedby the General Counsel in her Motion for Partial Summary JudgmentHowever, as found by Judge Saunders in the initial hearing, before he was hired Combs told Herman MullikinRespondents president and manager, about as many ofhis convictions as he could remember Four days later,when he completed the Postal Services Form 2025,Combs listed all nine of his convictions for speedingsince 1981 7Some time thereafter,Mullikin did not recall when,but presumably during Combs tenure Respondent secured a copy of Combs driving record, which showedeight convictions for speeding Respondent did not terminate Combs when he acquired that record, neither didthe Postal Service deny Combs a temporary permit ormove to revoke the one it had issued even though hisForm 2025 showed more traffic offenses than its regulationswould appear to tolerate Indeed, he was issued apermanent permit in January 1986Arthur Scheid submitted his application to RespondentAugust 15, 1984, approximately 6 months before he washiredIn it,he checkedNo to the question askingwhether his license had ever been suspended In fact, hislicense had been suspended in August 1980 for failing toappear in response to a ticket for a nonspeeding offense(missing headlight) 8As with Combs, Respondent secured a copy of Scheid s driving record, which showedthe suspension but retained him in its employ On March27, 1986, after Respondent had terminated Scheid it received notification from the Postal Service that Scheidhad been denied access to the mail and postal property,effectiveMarch 3 1986 No reason was given The GeneralCounsel does not seek backpay for Scheid afterMarch 3, 1986Although Respondent contends that it would not havehired Combs and Scheid had they submitted accurate applications, the record reflects that it has employed andcontinues to employ, drivers with poor driving recordswhose applications contained similar apparent misrepresentationsThus, dnver AF9 submitted an application onJuly 20 1983 that indicated one speeding violation in1980 his official Summary of Driving Record shows twoother speeding violations and a DWI (driving while intoxicated) offense within the past 3 years Similarly, EBlisted three speeding convictions in 1983 and 1984 andone suspension on his May 1984 application His record7Even if I deemed myself free to reconsider Judge Saunders factualfinding I would find insufficient basis on this record for doing so Thus Inote that when asked by his counsel whether Combs ever told him of theadditional convictionsMullikin only repliedIdo not recall him evertellingme a thing like thatSuch an answer is insufficient to overcomeCombs testimony to the contrary and the earlier finding Combs subsequent accurate recall of his driving record while casting some doubt onhis testimony could conceivably be explained by any of a number of possibilitiesPerhaps he acquired a copy of his driving record or tried harderto recall them all Respondent has failed to establish that it could not beinnocently explained and as it is Respondent who seeks to overcome theearlier finding it is Respondentwho would bear the burden of proof ifthis issue was open to reconsideration8Scheid completed PostOfficeForm2025 onFebruary 28 1985shortly after he was hired That form did not ask whether his license hadever been suspended or revoked8 To avoid undue embarrassment and possible economic loss the employees referred to in this paragraph will be identified by their initialsTheir job applications and driving records are in evidence as G C Exhs14 through 17 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshows two other suspensionsand aspeeding ticket in1982JS 1982 application states that his license wasnever suspended, his driving record indicates a suspension,for failure to appear, in 1981 CM applied in August1988, he listed three speeding violations between 1983and 1987 His driving record shows five such convictionsHe was hired even though, by 1988, Respondentwas requiring applicants to supply a copy of their driving records before they could be hiredBased on all the foregoing, I am compelled to conclude that the alleged falsifications of their employmentapplications do not warrant denial of backpay to eitherCombs or Scheid As found by Judge Saunders and theBoard, Combs did not mislead Mullikin Scheid did misstate his driving record regarding a suspension That suspension, however, was not imposed within 3 years of hisbeing hired and, therefore, would not have disqualifiedhim from employment Mullikin, moreover, did not terminate them when he acquired copies of their drivingrecordsSimilarly,Mullikin hired and retained otherdriverswho had similar records of speeding violationsand suspensions In essence, Respondent has condonedboth the speeding violations and suspensions and the failure to accurately complete its employment applicationsby job applicants and employees, including Combs andScheid, by hiring and retaining them notwithstanding hisknowledge of their driving records SeeBentex Mills,213NLRB 296 (1974)Moreover, both Combs and Scheid submitted accuratequestionnaires to the Postal Service and both were granted temporary permitsCombs, in fact, ultimately received a permanent permits, notwithstanding his recordof speeding violations Their driving records did not preclude their employment by Respondent on behalf of thePostal ServiceRespondent has not shown that it would not havehired Combs and Scheid if they had submitted accurateemployment applicationsAccordingly I find and conclude that Respondent has failed to sustain its burden ofproof regarding its affirmative defensesMark Combsand Arthur Scheid are entitled to backpay for the pertods set forth in the specificationD Gross BackpayAccording to Respondent its drivers take 2 day runs,earning 24 hours pay and are then off for 2 days Overan extended period of time, this schedule averages out to42 hours per week In fact, the payroll records indicatethat during his period of employment Combs averagedjust slightly over and Scheid averaged just under 42hours per week Forty two hours per week, Respondentcontends, should be the proper measure of gross backpayThe General Counsel has computed gross backpayusing the combined average quarterly earnings of fourdriverswho worked throughout the backpay periodBryant,Callahan,Dunbar, and FieldsThe GeneralCounsel noted as the records and testimony show, thatdrivers sometimes took extra runs or filled in on replacement runs for other drivers, thus averaging more than 42hours per week Respondent has failed to show that thediscriminatees would not have worked such extra and replacement runs had they remained within its employ andIfind that the General Counselsuseof the averagehours worked by other employees during the backpayperiod is a reasonable method of calculating gross backpayRainbow Coaches,280 NLRB 166 (1986), and casescited thereAccording to the General counsels calculations, thesefour drivers averaged 43 49 hours per week during thebackpay period It was on the basis of their averageearningsin each quarter that the gross backpay was calculated 10 In the alternative, the General Counsel hasproposed that backpay be calculated on the basis of theaverage number of hours per week of all nine employeeswho worked throughout the backpay period So calculated, the average workweek during this period was42 20 hours As the General Counsel has offered no rationale for selecting four employees on whose hours orearningsthe gross backpay should be computed, I find itmore reasonable to use the average workweeks of thenineAccordingly, I shall recompute the backpay dueCombs and Scheid based on the assumption that hadthey worked, they would have averaged 42 20 hours perweek during each 13 week quarter in the backpayperiod (In the alternative, their gross backpay couldhave been computed based on the average hours workedby the nine employees in each quarter, rather than overthe entire period the difference would be negligible AsRespondent, on brief, has argued for the computation tobe based on an overall average number of hours worked,in 13 week quarters I have chosen this simpler and moredirect method of computation )Respondent established that Combs and Scheid wereeach paid for their last trips through September 12,1985Thus, as Respondent calculates their losses, theywere without compensation for at most, 3 weeks in thequarter ending September 30, 1985 In the specificationhowever the General Counsel claimed gross backpay foreach of them of $2195 71 apparently based on the average earningsof four employees who worked during thatperiod I find Respondents point to be well taken andshall recompute their gross backpay to accurately reflectthe number of weeks they actually lost in that quarter (3)and at the average number of hours they might havebeen expected to work in each week but for their discharges (42 20)E Interim Earnings-Mark CombsRespondent asserts that because Combs voluntarilyleftinterim employment at Freight Movers becausethe company's safety standards did not meet his ownand then instituted another lawsuit against an employerunder which he might also be awarded backpayfor thesametime periods, his motivation should be questionedRespondent contends that Combs should, at best,be awarded nominal damages10 The parties stipulated to the mathematical accuracy of the spcificationHowever if the average hours per week as shown for employeeBryant in Attachment A of the General Counsels brief are correct heonly averaged 41 84 hours per week over the entire period not 46 51This would reduce the weekly average of the four from the GeneralCounsels 43 49 to 42 58 hours per week MASH TRANSPORTATIONRespondent who bears the burden of proof on such anissue(Rainbow Coaches,supra),has failed to show thatCombs quit his employment at Freight Movers or that,if he did so,that quitting was unjustified so as to constitute a willful loss of interim earnings Combs testifiedwithout contradiction, that he was discharged by FreightMovers in a dispute over improperly maintained trucksEven assuming Combs had quit for such a reason theBoard has long held that the quitting of interim employment for safety related reasons is justifiable See, for example,AmericanMfg Co,167NLRB 520, 526 (1967)(employeeWallace)Ifind no basis in Combs' termination from Freight Movers or in his legal action againstthat employer to disqualify him from receiving backpayIt is true that there is a potential for Combs to receivebackpay twice for the same period of time if he prevailsin his litigation against Freight Movers However,at thispoint in time, that is a mere potentiality,while Respondent s primary liability for this loss is an established reality If Combs prevails against Freight Movers in his pending litigation,whatever backpay he receives as a result ofthat action might be reduced by what he is entitled tohere I shall leave that for determination by the forumhearing the subsequent matter in the event that Combs isfound to have been improperly terminated by theFreight Movers 11CONCLUSIONS OF LAWBased on all the foregoing,Ifind and conclude thatthe discriminatees suffered backpay losses and are entitied to backpay in the amounts set forth below becauseof Respondents discriminatory discharges of them onSeptember 12, 1985Mark S CombsCalendarQuarterGross BackpayInterimEarningsNet Backpay1985 III12$148690None$1486901985 IV6443 19$5165 851277 3411Respondents claim that Combs testimony before me wasmaccuratethus calling his veracity into question is without ment He did notliewhen he repliedWell I in not going to sit here and say I made moremoney but I did make good money to a question whether he mademore money at Freight Movers than he had at Mash His earnings atFreight Movers were set forth in the specification were stipulated to becorrect and were not in issue Moreover his earnings at both companieswere roughly comparable12Based on an average workweek of 42 20 hours at the wage andbenefit rates set forth in the specification the average weekly wagewould have been$495 63 through June 28 1987 and $539 59 thereafterMark S Combs407CalendarInterimQuarterGross BackpayEarningsNet Backpay198616443 197520 01None1986116443 19752001None19861116443 192749 593693 601986 IV6443 191528 73491446198716443 195038 081405 111987116443 193786 502656 6919871115395903712 411683 49(to 9/12/87)Subtotal17 117 59Expenses77 00Total$17 194 59Arthur C ScheidCalendarQuarterGrossBackpayInterimEarningsNet Backpay1985 III$148690None$1486901985 IV6443 19$1855904587 29198614460673038 051422 62(to 3/3/869wks )Subtotal7 496 81Expenses77 00Total$7 573 81On these findings of fact and conclusions of law andon the entire record,I issue the following recommended13ORDERThe Respondent, Mash Transportation,Inc,Whiteland, Indiana,shallmake Mark S Combs whole by thepayment to him of $17,194 59,plus interest and shallmake Arthur C Craig whole by the payment to him of$7573 81,plus interest,as the net backpay due them as aresult of Respondent's unfair labor practices,as set forthin the remedy section of the Board s underlying decision13 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes